

117 HR 4224 IH: PFAS Transparency Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4224IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Delgado (for himself, Mr. Fitzpatrick, and Mr. Pappas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require, pursuant to the Federal Water Pollution Control Act, disclosure of the introduction of perfluoroalkyl or polyfluoroalkyl substances into treatment works, and for other purposes.1.Short titleThis Act may be cited as the PFAS Transparency Act.2.Disclosure of introductions of PFAS(a)In generalThe introduction of any perfluoroalkyl or polyfluoroalkyl substance by the owner or operator of an industrial source shall be unlawful unless such owner or operator first notifies the owner or operator of the applicable treatment works of—(1)the identity and quantity of such substance;(2)whether such substance is susceptible to treatment by such treatment works; and(3)whether such substance would interfere with the operation of the treatment works.(b)ViolationsA violation of this section shall be treated in the same manner as a violation of a regulation promulgated under subsection 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317(b)).(c)DefinitionsIn this section:(1)IntroductionThe term introduction means the introduction of pollutants into treatment works, as described in section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).(2)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).